Citation Nr: 0209138	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-07 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person or at the 
housebound rate.

(The issue of entitlement to an increased rating for tinea 
pedis, tinea cruris, and seborrheic dermatitis is the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1962 and from July 1970 to November 1971.  He appeals a 
May 1999 Department of Veterans Affairs (VA) Regional Office 
(RO) rating decision denying the benefits sought.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for tinea pedis, tinea 
cruris, and seborrheic dermatitis before rendering a final 
decision on that claim.


FINDING OF FACT

The veteran's bradycardia, coronary artery disease, 
hypertension, aortic valve replacement, joint disease, 
chronic obstructive pulmonary disease and knee joint 
replacements, severe congestive heart failure and Alzheimer's 
with agitation features and dementia render the veteran in 
need of aid and attendance of another person and housebound.


CONCLUSION OF LAW

The requirements for special monthly pension based upon the 
need for regular aid and attendance of another person or at 
the housebound rate have been met.  38 C.F.R. §§ 3.351, 3.352 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
correspondence of record shows that the veteran was notified 
of evidence and information needed to substantiate and 
complete his claim.  The Board concludes that the discussions 
in the rating decision, statement of the case, and letters 
sent to the veteran informed him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable VA attempts to assist the veteran in obtaining 
necessary evidence have been made.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
VA's duties have been fulfilled.  As such, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
There can be no prejudice to the veteran as a result of this 
decision, as it is a full grant of the benefits sought on 
appeal.  Accordingly, the Board may proceed with a discussion 
of the matters at issue.

Case merits

The veteran has appealed the denial of special monthly 
pension.  The evidence establishes that the veteran has 
bradycardia, coronary artery disease, hypertension, aortic 
valve replacement, joint disease, chronic obstructive 
pulmonary disease and knee joint replacements.  According to 
a private examiner in October 2000, the veteran has severe 
congestive heart failure and Alzheimer's with agitation 
features and dementia.  According to the same examiner, the 
veteran is unable to take care of himself and cannot make 
decisions or handle finances. 

Based on this evidence, the Board concludes that the veteran 
requires aid to perform routine activities of living and is 
housebound.  As such, entitlement to special monthly pension 
based upon the need for regular aid and attendance of another 
person or at the housebound rate is established.


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance of another person or at the 
housebound rate is granted, subject to the law and 
regulations governing the payment of monetary benefits.  





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


